COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-14-00246-CR
IN RE EDUARDO NICHOLAS
GOMEZ,                                            §            ORIGINAL PROCEEDING ON

                             RELATOR.             §              PETITION FOR WRIT OF

                                                  §                     MANDAMUS


                                 MEMORANDUM OPINION

       Relator, Eduardo Nicholas Gomez, has filed a petition for writ of mandamus against the

Texas Department of Criminal Justice and the Texas Board of Pardons and Parole. Relator is an

inmate in a federal correctional institution and he seeks an order compelling the real parties in

interest to remove a detainer which has been placed on him. We deny mandamus relief.

       To obtain mandamus relief, Relator must establish both that he has no adequate remedy

at law to redress his alleged harm, and that what he seeks to compel is a ministerial act not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial District Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). A court of appeals has

jurisdiction to issue a writ of mandamus against certain judges within its geographic district.

TEX.GOV’T CODE ANN. § 22.221(b)(West 2004). A court of appeals also has authority to issue a

writ of mandamus if it is necessary to enforce its jurisdiction. Id. at § 22.221(a). This Court

does not have jurisdiction under Section 22.221(b) to issue the writ of mandamus against either
of the real parties in interest and Relator has not shown that the real parties in interest have

interfered with the Court’s jurisdiction. Consequently, we do not have jurisdiction to grant the

requested relief. The petition for writ of mandamus is denied.



September 3, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)

(Do Not Publish)




                                              -2-